                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF VIRGINIA
                              Richmond Division


RICKY G. DAVIS,

      Plaintiff,

V.                                                     Civil Action No. 3:19CV218-HEH


ROBERT O'HARA, etai.

       Defendants.


                             MEMORANDUM OPINION
                              (Denying Rule 59(e) Motion)

       By Memorandum Opinion and Order entered on August 26, 2019, the Court

dismissed Ricky 0. Davis's 42 U.S.C, § 1983 action with prejudice for failure to state a

claim and as legally frivolous. Davis v. O'Hara, No. 3:19CV218-HEH, 2019 WL

4022416, at *4 (E.D. Va. Aug. 26, 2019). On September 13, 2019, the Court received

from Davis a Motion to Amend "in accordance with F.R.C.P. rule 60 seeking relief from

the order entered on August 26, 2019." (ECF No. 19, at 1.) The Court construes this

motion filed pursuant to Federal Rule of Civil Procedure 59(e) because it was filed within

twenty-eight days of the August 26, 2019 Memorandum Opinion and Order. See MLC

Auto., LLC V. Town ofS. Pines, 532 F.3d 269,277 (4th Cir. 2008) (citing Dove v.

CODESCO, 569 F.2d 807, 809 (4th Cir. 1978)).

       "[Rjeconsideration of a judgment after its entry is an extraordinary remedy which

should be used sparingly." Pac. Ins. Co. v. Am. Nat'I Fire Ins. Co., 148 F.3d 396, 403

(4th Cir. 1998) (internal quotation marks omitted). The United States Court of Appeals

for the Fourth Circuit recognizes three grounds for relief under Rule 59(e): "(1) to
